Citation Nr: 1632669	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  09-34 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 19, 2008.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel






INTRODUCTION

The Veteran had active duty service from October 1958 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2000 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously remanded by the Board in March 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to March 19, 2008, the preponderance of the evidence of record shows that the Veteran's service-connected lumbar spine and left ear disabilities did not render him unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to March 19, 2008, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in an April 2016 correspondence.
 
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has provided the Veteran with VA examinations with regards to his claim concerning the lumbar spine disability previously during the appeal.  The Board also notes that the Veteran's failure to submit VA Form 21-8940 has also precluded potentially favorable evidence to include, a history of his work experiences, education, and training prior to March 2008.  Wood v. Derwinski, 1 Vet. App. 190 (1991) ("[t]he duty to assist is not always a one-way street.").  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

TDIU prior to March 19, 2008

A January 2000 statement submitted by the Veteran to his congressman, stated that his lumbar spine disability had worsened.  He indicated that his x-rays showed damage in his spine, that he could not walk very far and sometimes his legs would go to sleep while walking and that he had to sit down as soon as possible or fall.  He also reported that he had fallen and that he needed a rate increase because he could not walk or work. 

A March 2000 lumbar spine Magnetic Resonating Imaging (MRI) scan showed discogenetic degeneration at all levels with posterior osteophytes at L4-5 and L5-S1 causing slight central canal and right lateral recess stenosis at both levels. 

A March 2000 VA examination report shows that the Veteran reported that he was seen about a year prior to the examination for excessive falling.  The Veteran stated that he was walking a good deal with his walker at that time and found that it helped because he could sit down when he gets tired.  The Veteran stated that he took approximately 28 Tylenol tablets a week and one aspirin a day for his lumbar spine disability.  The examiner noted that the Veteran just sat around mostly watching television.  The Veteran was noted to use his walker and gets about, often stopping to sit down and rest as he was walking.  He reported that the walker was a real help.  He reported that he walked every day, about a half a mile and then returned half a mile after resting.  He reported that he mostly sat around the house using his computer; he helped some with the cooking.  

The Veteran's chief complaint at that time was pain in the mid-lower back which occasionally ran down his right leg, although the worst pain was in the mid-lower back area which occasionally radiated to his buttocks and lateral thigh.  He also reported occasionally having tingling that ran from his back to the medial toes on the left leg.  Other pain in the thigh and buttocks was in the right leg.  He reported that his pain occasionally prevented sleep.  The examiner observed that the Veteran walked in with a walker, mildly stooped over, bending forward.  He was able to get away from the walker and stand, bending forward until the fingers are at the knee level.  He was noted to be unable to bend down further.  The knees were flexed when he gets his fingers down to the level of the knees, flexed mildly.  

On physical examination, back flexion was estimated to be 5 degrees and extension 5 degrees, leaning 5 degrees right and left at the lumbosacral.  The pelvis was noted to be level.  Deep tendon reflexes were normal.  There was no sensory or motor loss in the lower extremities, right and left.  The Veteran was unable to take full weight on one foot and rise on the toes of that foot or to flex the knees.  There was no evidence of sensory or motor loss of function in the lower extremities.  Any manipulation of the back by putting the hips through extreme ranges of motion was usually painful but not always.  The Veteran objected strenuously when the hips were manipulated, even when motion was not being reflected in the lumbosacral.  However, with distraction, the hips could be put through full range of motion.  The back was not tender to deep pressure.  

The examiner reported that the Veteran was very slow to get on the examining table and turn from the supine to the prone position.  He was also noted to be slow to bend over and work with his shoes.  However, at the end of the examination, when he was told that he could leave, he was noted to get off the table rather hurriedly.  The examiner reported that the Veteran's physical examination was within the realm of normal.  Secondly, the examiner reported that those features that were found on examination point to a voluntary situation rather than to an organic cause.  The examiner's conclusion was that there was no organic disease of significance to support the claim for chronic lumbosacral strain.  The examiner also reported that there was no evidence of a disease which would adversely affect DeLuca factors. 

A January 2002 VA examination report shows that the Veteran reported continued back pain.  The examiner reported that the Veteran was a healthy looking man with no gross deformities who used a walker for ambulation.  The examiner reported that percussion to the lumbar muscles showed a moderate degree of tenderness in the lumbosacral area.  No muscle spasms, swellings or discolorations were noted.  Queckenstedt's test was negative.  Range of motion of the back was limited because the Veteran refused to move in any of the directions more than 2-3 degrees complaining of pain.  The Veteran was noted to be able to stand up on his toes and on his heels without any discomfort.  Straight leg raising test bilaterally was about 40 degrees with no discomfort.  Sensation of the lower extremities was normal as well as circulation of the lower extremities was normal.  The examiner reported that after clinical examination, no objective findings were noted to support some of the complaints that the Veteran had, be it in the lumbar area or the right knee.  

A November 2007 statement submitted by the Veteran reported that he was unable to work due to his pain at that time.

A review of the Veteran's VA treatment records from 2000 through 2008 shows that the Veteran's tingling and numbness of his legs are shown to be related to diagnosed peripheral vascular disease (PVD) as noted in a March 2002 treatment record.  A September 2007 VA treatment record showed that the Veteran had lumbosacral pain, but that pain did not radiate to his legs at that time. 

A November 2007 VA treatment record shows that the Veteran's peripheral joints had normal range of motion without joint deformity.  His spine did not have any misalignment.  The Veteran's spine had forward flexion to 45 degrees and bilateral lateral flexion to 20 degrees.  His toe/heel stands well with negative straight leg raising.  He used a wheeled walker to support himself while walking.  His back pain was noted as being stable at that time.

The Veteran asserts that he is unemployable due to his service connected lumbar spine disability, and that a TDIU rating is warranted prior the March 19, 2008.  38 C.F.R. § 4.16 (2015).

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

TDIU may be granted when it is established that the service-connected disabilities are so severe, standing alone, as to prevent securing or following a substantially gainful occupation.  If there is one service-connected disability, the disability must be rated at 60 percent or more.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015). 

Service connection is in effect for a prior the March 19, 2008 for a lumbar spine disability rating at 40 percent and two noncompensable ratings for a left ear lobe disability.  The combined service-connected rating for compensation is 40 percent. Therefore, the Veteran does not meet the percentage criteria for consideration of TDIU pursuant to 38 C.F.R. § 4.16(a) (2015).  The only avenue for a TDIU then is on an extraschedular basis.

Before the Board can decide whether or not to refer the Veteran's claim to the Director, Compensation Service, for consideration of the assignment of TDIU pursuant to 38 C.F.R. § 4.16(b), it must be ascertained whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  Substantially gainful employment is an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000). 

The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran reports a history of difficulty holding a job.  He attributes that difficulty to frequent falls.  No further specifics were provided.  

In that regard, the previous work and educational experience prior the March 19, 2008 is unavailable as the Veteran did not complete or submit a VA Form 21-8940 that was provided to him by the RO.  The Veteran's failure to submit VA Form 21-8940 has also precluded potentially favorable evidence to include, a history of his work experiences, education, and training. 

The Board does not doubt that the Veteran's service-connected disabilities cause the Veteran some level of occupational impairment prior to March 19, 2008.  However, greater weight of the probative evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to March 19, 2008.  The VA examination reports that show that his lumbar spine disability alone do not affect his ability to work to the extent to preclude employability.  The March 2000 and January 2002 VA examiners observed that there were no organic conditions to explain the Veteran's symptoms and that the Veteran was essentially normal.  The March 2000 examiner specifically noted that the Veteran's lumbar spine symptoms were of a "voluntary" nature and not of an organic nature, which the Board interprets to mean that the Veteran was over endorsing his symptoms.  Indeed, during this period, the Veteran reported that he could walk with the assistance of a walker and spent most of his time at home on the computer.  There is no lay or medical  evidence that the ear disability effects his employment.

In sum, there is no objective evidence in the record to show the Veteran's lumbar spine disability or ear disabilities would preclude the Veteran from gaining and maintaining employment.  None of the VA examination reports or VA treatment records prior to March 19, 2008 show symptoms severe enough to cause the Veteran to be precluded from being employed.

The Board is sympathetic to the Veteran's assertions regarding the impact of his service-connected disabilities on his occupational and social functioning.  Those problems, however, are compensated by the current schedular ratings for those disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, while the service-connected disabilities may cause some economic inadaptability, that also is taken into account in the assigned ratings and the combined 40 percent rating, which contemplates impairment in earning capacity.  In this case, the Board finds that the preponderance of the evidence is against a finding of total individual unemployability based solely on the service-connected disabilities.  38 C.F.R. § 4.1 (2015).  The preponderance of the medical evidence shows that the Veteran's service-connected disabilities do not solely, or in combination, render him unable to secure or follow a substantially gainful occupation prior to March 19, 2008.

The Board is aware of the Veteran's contentions that he could not work due to his service-connected disabilities prior the March 19, 2008.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for VA benefits.  However, the Board finds that the most probative, competent clinical evidence of record that shows that the Veteran's service-connected disabilities do not prevent him from performing sedentary employment, outweigh his assertions.  The Board finds that opinions of the medical examiners more persuasive because of their greater level of training and experience.  The fact that the Veteran over endorsed his low back symptoms also weighs against his claim as such undermines the credibility of his assertions.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).   

Based upon the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities alone, or in combination, when considered in association with his educational attainment and occupational background, make him unable to secure or follow a substantially gainful occupation prior to March 19, 2008.  Thus, referral of the TDIU claim for extra-schedular consideration is not warranted.  Accordingly, the Board finds that entitlement to a TDIU is not warranted prior to March 19, 2008.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU prior to March 19, 2008 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


